Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 7,152,707) in view of Kuper (US 2007/0017717).
In re claim 9, Matsuda discloses a utility vehicle comprising a pair of front wheels (1); a pair of rear wheels (3); at least one front wheel power source (21) configured to drive the front wheels and not to drive the rear wheels; at least one rear wheel power source (4) configured to drive the rear wheels and not to drive the front wheels; and a controller (8) that controls the front wheel power source and the rear wheel power source, wherein upon receiving a predetermined two-wheel drive command (S270, see Figure 6), the controller brings the front wheel power source into a non-operative state while allowing the rear wheel power source to drive the rear wheels, and upon receiving a predetermined four-wheel drive command, the controller brings the front wheel power source into operation while allowing the rear wheel power source to drive the rear wheels, but does not disclose wherein the at least one front wheel power source .

Allowable Subject Matter
Claims 1, 2, 4-8, 10-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “upon receiving a predetermined specific travel command, the controller temporarily causes the front wheel power source to operate until a predeterminedPage 2 of 12Application No. 16/555,657Application Filing Date: August 29, 2019 Docket No. ACO19320front wheel drive stopping condition is satisfied, even when the two-wheel drive command is received” and “wherein the left clutch and the right clutch .

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on the von Koenigsegg reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach 4WD systems of interest.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611              


/TONY H WINNER/Primary Examiner, Art Unit 3611